PER CURIAM.
John P. Stelzl appeals his judgment and sentence for violation of community control, which was originally imposed relative to the offense of possession of cocaine.1 We reverse.
The record reveals that Stelzl neither pled nolo contendere or guilty to the offense of possessing cocaine nor was he found guilty of such offense following a trial; therefore, the trial court could not lawfully place Stelzl on community control for the cocaine offense. Under these circumstances, Stelzl cannot be found to have violated any of the conditions of his community control for the cocaine offense because these conditions were a nullity. Accordingly, we vacate Stelzl’s conviction and sentence for possession of cocaine in case number 89-724-CF, as well as his judgment and sentence for violation of community control imposed as a result of the cocaine offense.
CONVICTION and SENTENCE VACATED.
COBB, W. SHARP, and DIAMANTES, JJ., concur.

. §§ 893.03(2)(a)4, 893.13(1)©, Fla.Stat. (1989).